      Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE

THE UNITED STATES OF AMERICA


               v.                                            No. 19-cr-00251-LM


JOHNATHON IRISH

                     DEFENDANT’S SENTENCING MEMORANDUM
                    AND MOTIONS FOR DEPARTURE OR VARIANCE

       The defense submits this sentencing memorandum and motions for departure or

variance in anticipation of the sentencing hearing scheduled for October 14, 2020.

Introduction and Summary

       Johnathon Irish should be sentenced to serve one year and one day of

incarceration for being convicted of being a prohibited person in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1). That is the correct sentence, considering the factors

in 18 U.S.C. §3553(a), because:

       • Johnathon was the victim of traumatic abuse as a child and he has struggled
         throughout his adult life with the physical and psychological burdens of that
         abuse.

       • The offense did not involve any violence or threat of violence against any
         person.

       • The Presentence Investigation Report (PSR) incorrectly calculates the
         guidelines sentencing range because (A) the PSR erroneously considers a
         firearm which was not the subject of the conviction and which is not properly
         considered as part of the “relevant conduct,” and (B) the PSR incorrectly
         determines the date of the “commencement of the instant offense” with the
         result that criminal history points are incorrectly added.

The defense submits the following in support of its requested sentence.




                                             1
       Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 2 of 15




Johnathon’s “History and Characteristics” Are Mitigating.

        As set forth in the PSR, Johnathon is the 34-year-old son of his now divorced

parents, John Charles Irish and Nancy Haskell. Johnathon was born in Exeter and lived

with his parents until they divorced when he was about 12 years old. Johnathon was then

raised by his mother and stepfather, Les Haskell.

        Johnathon has lived virtually his entire life in New Hampshire. He has worked as

a mechanic and at other jobs. He is married, but his wife, Stephanie, is seeking a divorce.

And he has three young children, Cheyenne (9), Gordon (3), and Tony (2). The

catalogue of names and events from Johnathon’s life need not be detailed further, beyond

what is in the PSR, except in one respect: Johnathon’s history of childhood trauma.

         “Adverse childhood experiences” – or, “ACES” – often lead to terrible

consequences later in life. These days, we routinely look to the Centers for Disease

Control and Prevention for guidance. This is what the CDC says about adverse childhood

experiences and some of the consequences later in life:

        • Toxic stress from ACEs can change brain development and affect such things as
          attention, decision-making, learning, and response to stress.
        • Children growing up with toxic stress may have difficulty forming healthy and
          stable relationships.
        • They may also have unstable work histories as adults and struggle with
          finances, jobs, and depression throughout life.

See main page and subpages at https://www.cdc.gov/violenceprevention/aces/index.html

and https://www.cdc.gov/violenceprevention/childabuseandneglect/aces/fastfact.html .1

Most of us who work in the criminal justice system know this from experience.



1
 See, also, Reavis, “Adverse Childhood Experiences and Adult Criminality: How Long Must We Live
before We Possess Our Own Lives?” Perm J. 2013 Spring; 17(2): 44–48; Wolf and Shi, “Childhood and
Adult Trauma Experiences of Incarcerated Persons and Their Relationship to Adult Behavioral Health
Problems and Treatment.” Int. J. Environ. Re.s Public Health. 2012 May; 9(5): 1908–1926.

                                                  2
       Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 3 of 15




Childhood trauma makes it more difficult for a person to be a fully functioning,

physically and mentally healthy adult. If we recognize this link, then we cannot fairly

judge a person’s adult behavior without first looking at the adverse childhood experiences

in his life.

        In Johnathon’s case, the adverse childhood experiences were severe and are

demonstrable. They include the following:

        • Johnathon was routinely beaten throughout his childhood by his father.

        • Johnathon’s father beat his mother, Nancy.

        • Johnathon’s father beat and sexually abused his sister.

        • Johnathon was given beer by his father as “treatment” when he was ill as a
          young child.

        • Johnathon was repeatedly seen at the hospital for childhood head injuries and
          concussions which were explained as accidents.

        • Johnathon’s eye was destroyed and had to be surgically removed as the result of
          his father’s conduct, which was claimed to be an accident, although that was
          doubted by others.

        • By early adolescence, not surprisingly, Johnathon exhibited a seizure disorder
          and mental health issues, such that he was taken from his home, put in various
          placements, and eventually committed to the New Hampshire Hospital.

The defense does not depend on Johnathon’s memory to document these circumstances.

These are circumstances documented by records created long ago and by a key witness

who was there. See Exhibits A – F.

        The best evidence of Johnathon’s childhood trauma comes from Corey

MacDonald, a veteran law enforcement officer, now attorney, who knew Johnathon

throughout his childhood. MacDonald started as a police officer at age 20. He worked his

way up in law enforcement to eventually become the Captain of Detectives for the

Portsmouth Police Department. He then went to law school, after which he became a

                                             3
      Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 4 of 15




police prosecutor. He is now an attorney practicing in Portsmouth. Considering this

background, defense counsel asked MacDonald to write a letter to the court for

Johnathon’s sentencing hearing. See Exhibit A.

       MacDonald’s letter describes how, early in his career, he was working part-time

at a farm where he met a young boy and his mother – Johnathon and Nancy. Although

Johnathon never mentioned any abuse, MacDonald said that he learned over time

“Johnathon had been the victim of terrible domestic violence at the hands of his father.”

He noted that at, some point, “Johnathon’s father put his eye out, whether accidental or

otherwise,” adding that “this appeared to be only one of the many injuries he suffered at

his father’s hands.”

       Later, after “counting down the days” to his eligibility, Johnathon joined

MacDonald’s Explorer Cadet Program at the Portsmouth Police Department. MacDonald

describes young Johnathon as a very active cadet with a passion for service. However,

MacDonald also saw the physical and mental issues which would forever preclude

Johnathon from having a career in law enforcement or the military, no matter how hard

he worked. Not only was Jonathan missing an eye, but there were “challenges” in

Johnathon’s behavior which would grow worse over time.

       While not a mental health expert, MacDonald’s opinion should be given

substantial weight, considering his law enforcement background and personal experience

with Johnathon. MacDonald notes that he was “in law enforcement for 18 years,” “made

over 1000 arrests,” spent three years as a prosecutor, and has been an attorney for 15

years. MacDonald says he makes “no excuses for Johnathon” because “he is old enough

to make good decisions.” However, MacDonald also suggests the court should consider



                                             4
      Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 5 of 15




that “Johnathon had a seizure disorder by his teens, lost his eye, and suffers from the

remnants of abuse which … have led to mental health issues and residual trauma.”

MacDonald concludes, “I put all of that squarely at the feet of his father and a system that

did not protect the child.”

       There is no doubt that MacDonald is correct in his belief that Johnathon was

abused by his father. Twenty-year-old criminal and juvenile court records obtained from

the Hampton Falls Police, see Exhibit D, confirm the abuse. Most significantly, the

records contain letters which John Charles Irish wrote to Johnathon and to the judge in

his own court case. Those letters, include, the following statements:

       Letter from John Charles Irish to Johnathon (when Johnathon was 13)

       • I have been so wrong in the way I have treated you and your mother that I can
         only beg you to forgive me.
       • For all the times I was overly harsh or strict towards you.
       • For those times when I hit you, because I didn’t understand what you were
         going through and I let my anger and frustration take over my common sense
         and self control.
       • I apologize from the bottom of my heart for ever hurting you, for ever hitting
         you, and especially for the accident that hurt you so badly.

       Letter from John Charles Irish to “Your Honor.”

       • I am so very ashamed to say that I AM guilty in this court. Guilty of being
         unable to control my frustration and anger, and guilty of letting that lack of
         personal control turn to violence.
       • I have, in fact, struck not only Nancy but my son, Johnathon, as well. And I
         have never felt more ashamed of myself for anything I have ever done.
       • I am guilty of being verbally destructive towards them by name calling, yelling,
         and insulting, but more seriously, of not being able to tell them that I Love
         them.

In addition to this confession by Johnathon’s father, Johnathon’s mother confirms the

abuse in her letter to this court. See Exhibit B.




                                               5
      Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 6 of 15




       The effects of the abuse are also seen in the records. A Family Strength

Assessment in the juvenile court records contains a report from Dr. Keith Karstens who

diagnosed Johnathon with ADHD, OCD, Cough Variant Asthma, Epilepsy/Seizure

Disorder, and Bipolar Disorder. Dr. Brian Kossak diagnosed Johnathon with a left

front/temporal seizure disorder.

       Likewise, Exeter Hospital records, Exhibit E, point in the same direction. The

hospital records describe John Charles Irish giving beer to Johnathon as a toddler. The

records also describe four serious head injuries before age 11, including the loss of his

left eye. They also confirm the seizure disorder.

       Of course, correlation does not always mean causation, but in this instance the

evidence establishes a very strong link between Johnathon’s childhood trauma and his

adult history of poor decision-making, poor responses to stress, unstable relationships,

and mental health issues. The point here, as Corey MacDonald said, is not that Johnathon

is not responsible for his conduct as an adult. The point is that the history of childhood

trauma is not Jonathan’s fault and that incarceration is not an effective way to address the

root of the problem.

The Nature and Circumstances of the Offense Are Mitigating.

       In contrast with the violence perpetrated against Johnathon as a child, the offense

in this case did not involve violence. There is no evidence that Johnathon used the

firearms to harm or threaten another person. Nor is there any evidence that he used the

firearms to commit some other crime. Rather, the evidence at trial was that, at most,

Johnathon simply possessed the firearms. Even in that respect, the evidence was minimal




                                              6
      Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 7 of 15




in that the government based its case in significant part on claims of constructive

possession rather than actual possession.

       Also, as the PSR rightly recognizes, there is no identifiable victim in a case like

this. That is not to say that the crime is not serious. However, when there is no violence,

when there is no victim, and when the firearms were not used to commit any other

offense, the court should find that the nature and circumstances of the offense weigh in

favor of a lesser sentence.

The PSR Calculates the Sentencing Guidelines Range Incorrectly.

       The court must sentence Johnathon based on the factors in 18 U.S.C. §3553(a) by

making an individualized assessment of the facts before imposing a sentence which is

“sufficient, but not greater than necessary,” to achieve the purposes of the statute. As part

of that process, the court must also consider the sentencing guidelines even though the

court is not bound by the guidelines and may not mechanically presume they determine a

reasonable sentencing range. United States v. Booker, 543 U.S. 220, 259-62 (2005); Gall

v. United States, 552 U.S. 38, 49-50, (2007); United States v. Martin, 520 F.3d 87, 91 (1st

Cir. 2008).

       Since the court will calculate the guidelines and since the calculations in the PSR

are incorrect, the defense addresses those errors and states the correct sentencing

guidelines range. According to the PSR, the total offense level is 22 and the criminal

history category is IV, producing a guidelines range of 63-78 months of incarceration. As

explained below, the PSR errs in several respects. When those errors are corrected, the

correct total offense level is 14 and the correct criminal history category is II. Thus, the

correct guidelines range is 18 to 24 months.



                                               7
      Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 8 of 15




The PSR Incorrectly Finds that the Offense Involved a Semiautomatic Firearm Capable
of Accepting a Large Capacity Magazine.

       The PSR, at ¶28, incorrectly sets the base offense level at 20, under USSG

§2K2.1(a)(4)(B), based on the mistaken finding that the offense involved a semi-

automatic firearm capable of accepting a large capacity magazine. The base offense level

should be 14, under USSG §2K2.1(a)(6).

       USSG §2K2.1 provides different base offense levels depending on the

circumstances of the offense. USSG §2K2.1(a)(4)(B) says the base offense level is 20 if

the “offense involved a semiautomatic firearm that is capable of accepting a large

capacity magazine.” However, the firearms “involved” in “the offense” in this case were

not “capable of accepting a large capacity magazine.” Although the government

recovered three firearms – a shotgun, a pistol, and a rifle – this case was tried on the

charge that Johnathon possessed the shotgun and the pistol, not the rifle. At the time of

the offense, neither the shotgun nor the pistol had attached to it a magazine that would

accept more than 15 rounds of ammunition nor was there such a magazine in close

proximity to either of those firearms. See USSG § 2K2.1(a)(4) and Application Note 2.

Thus, neither of those firearms qualifies as “capable of accepting a large capacity

magazine” under USSG §2K2.1(a)(4)(B).

       The PSR attempts to overcome this objection from the defense by describing

alleged possession of the rifle as “relevant conduct.” See USSG §1B1.1, comment

(n.1[H]). However, the flaw in this reasoning lies in the PSR’s acknowledgment that the

government has presented no evidence that possession of the rifle would itself be

unlawful conduct. To the contrary, the PSR Addendum agrees with the defense that “the

possession of the rifle by the defendant was not a violation of federal law because there


                                              8
      Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 9 of 15




was no proof that it traveled in interstate commerce or New Hampshire state law since he

neither was convicted of a felony drug crime nor a felony against a person or property.”

       Since it was lawful for Johnathon to possess the rifle, that act of possession

cannot be deemed “relevant conduct” such that it enhances the base level offense.

“Relevant conduct” must be criminal in nature before it may be considered as part of the

offense for which a sentencing guidelines range is being calculated. See USSG § 1B1.3;

United States v. Henry, 819 F.3d 856, 865 (6th Cir. 2016)(“Although ‘relevant conduct’

is not limited to actions that form the basis for a charge or a conviction, the conduct must

nevertheless amount to an offense for which a criminal defendant could potentially be

incarcerated. . . . Phrased differently, only conduct that is criminal in nature qualifies as

relevant conduct under § 1B1.3.” (citations and quotations omitted)); United States v.

Catchings, 708 F.3d 710, 720 (6th Cir. 2013)(relevant conduct “must be criminal

conduct”); United States v. Schaefer, 291 F.3d 932, 939 (7th Cir. 2002)(recognizing “the

fundamental rule that relevant conduct must be criminal in nature”); United States v.

Dove, 247 F.3d 152, 155 (4th Cir. 2001)(concluding that “relevant conduct under the

Guidelines must be criminal conduct”).

       In addition, counting the rifle in determining the base offense level would lead to

an unjust result. The government chose to exclude the rifle from its accusation. It is not

part of the crime of which Johnathon is convicted. And the PSR concedes that possession

of the rifle was lawful conduct. Yet, to now consider that uncharged, lawful conduct as

“relevant conduct” would add six levels to the base offense level and effectively double

the period of incarceration. Compare §2K2.1(a)(4)(B) with USSG §2K2.1(a)(6). A

reasonable interpretation of the guidelines would not permit the consideration of



                                               9
     Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 10 of 15




uncharged, lawful conduct to double a defendant’s sentence of incarceration. Thus, the

PSR is incorrect in this calculation and the base offense level should be reduced from 20

to 14.

The PSR Incorrectly Adds Two Levels for Obstruction

         At ¶22 and ¶25, the PSR adds an additional two levels for obstruction of justice,

pursuant to USSG §3C1.1, based on the allegation that Johnathon attempted to influence

the testimony of a trial witness. The evidence of the supposed obstruction is the recorded

jail conversation between Johnathon and his mother. Johnathon maintains, as he did at

trial, that the recorded statements do not evidence an intent to influence the testimony of

any witness or to obstruct justice. The defense submits that the evidence at trial is

insufficient to show obstruction of justice by a preponderance of the evidence.

The PSR Incorrectly Determines the Criminal History Category.

         With regard to Johnathon’s criminal history category, the PSR uses the wrong

date for the “commencement of the instant offense” such that the PSR mistakenly finds

that the instant offense was committed while the defendant was on supervised release and

mistakenly adds points for offenses which should not be counted.

         Under USSG §4A1.1(d), two criminal history points are added if the instant

offense was committed while the defendant was under a criminal justice sentence.

However, Johnathon was not under a criminal justice sentence at the commencement of

the instant offense. Johnathon was on supervised release following his prior conviction,

but he came off of supervised release on February 18, 2018. The government did not

prove at trial and cannot now prove that the offense in this case was committed before

Mr. Irish was released from supervision on February 18, 2018. To the contrary, the



                                             10
     Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 11 of 15




claims by the witnesses at trial put the alleged instances of possession or constructive

possession of a firearm after that date:

       • Peter Duguay testified (Day 2, Doc. 48 at 4-35) to relevant observations from
         the Spring of 2019 forward.

       • Neil Prive testified (Day 2, Doc. 48 at 34-70) to relevant observations from
         October 2019 forward.

       • Elizabeth Millett testified (Day 3, Doc. 56 at 5-41) and claimed that she saw
         Johnathon with a handgun in his waistband at the Irish home during the
         holidays in December of 2018.

       • David Marcotte testified (Day 3, Doc. 56 at 41-55) to relevant observations
         from October of 2019 forward.

       • Dylan Roosa testified (Day 3, Doc. 56 at 55-95) to relevant observations from
         the Winter of 2018-2019 forward.

       • Gary Roya testified (Day 4, Doc. 52 at 30-100) to relevant observations from
         November 2019 forward.

None of those witnesses testified to actual or constructive possession of a firearm prior to

December 2018 (the earliest possible dates for Roosa and Millett).

       The only witness whose testimony possibly supports a claim that the offense

started before February 18, 2018 is Roscoe Whitney. He said he returned the firearms to

Johnathon in 2017. Yet, Whitney was the weakest witness at the trial. He admitted he

gave the FBI contradictory statements. The statements were so contradictory and

demonstrably false that he had to be given a grant of immunity before he would testify.

Moreover, no other witness or evidence corroborated his testimony, especially in regard

to timing. In short, Whitney’s testimony alone cannot establish by a preponderance of the

evidence that the offense commenced before February 18, 2018.

       For the same reason, the four criminal history points based on the convictions

with sentences imposed in January, April, and July of 2008, should not be counted


                                             11
     Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 12 of 15




because those sentences were imposed more than ten years prior to the commencement of

the offense in this case. See USSG §4A.1.2(e). As set forth above, the government has

virtually no evidence that the offense started before the end of 2018, at the earliest. That

would be well more than ten years after the imposition of those 2008 sentences. Here

again, the witnesses simply do not establish by a preponderance of the evidence that the

offense commenced at an earlier date.

       If the above corrections are made, Johnathon has 3 criminal history points and his

criminal history category is II.

       In the alternative that the court disagrees with the defense regarding the

determination of the criminal history category, the defense requests a departure under

USSG §4A1.3(b)(1), such that the criminal history category is II rather than IV. That

guideline authorizes a downward departure to a lower criminal history category when

“reliable information indicates that the defendant’s criminal history category substantially

over-represents the seriousness of the defendant's criminal history or the likelihood that

the defendant will commit other crimes.” According to the commentary, this provision

recognizes that a “criminal history score is unlikely to take into account all the variations

in the seriousness of criminal history that may occur.” The departure is appropriate here

where the offenses are 1-point offenses from 2008, now more than twelve years old.

The Court Should Grant a Departure or Variance Based on Johnathon’s Traumatic
Childhood and Mental Health History.

       The guidelines do play a role with regard to Johnathon’s history of childhood

trauma. Johnathon’s mental, emotional, and physical conditions, as detailed above,

warrant a departure under the guidelines. USSG §5H1.3 provides that:




                                             12
     Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 13 of 15




       Mental and emotional conditions may be relevant in determining whether a
       departure is warranted, if such conditions, individually or in combination with
       other offender characteristics, are present to an unusual degree and distinguish the
       case from the typical cases covered by the guidelines.

The Sentencing Commission changed this guideline in 2010. The guideline previously

provided that mental conditions “are not ordinarily relevant in determining whether a

departure is warranted.” However, under the amended guideline, mental conditions are a

valid basis for a departure if the terms of USSG §5H1.3 are met. Amendments Submitted

to Congress April 29, 2010 (Effective November 1, 2010). Thus, this court has the

discretion to grant a departure under this section. United States v. Lee, 790 F.3d 12, 19

(1st Cir. 2015).

       This is not a “typical case.” It’s not another claim of, “he had a rough childhood.”

A typical case does not involve the repeated beating of a child, multiple concussions, a

seizure disorder, the loss of an eye, institutionalization as a teenager, and a confession by

the father who caused it all. Those are unusual and distinguishing circumstances which

are “present to an unusual degree” in this case. This is the kind of situation envisioned by

USSG §5H1.3 and its authorization of a departure.

       If the court does not grant a departure based on Johnathon’s history of childhood

abuse, then a variance is warranted. There is little doubt that Johnathon’s traumatic

childhood has interfered with his development and has impaired him mentally and

physically. Corey MacDonald certainly recognized as much.

       Impaired mental functioning is “inherently mitigating,” see Tennard v. Dretke,

542 U.S. 274, 285-88 (2004). Mental health conditions are so significant in the

sentencing context that in death penalty cases consideration of mitigating mental health

evidence is constitutionally required. See Payne v. Tennessee, 501 U.S. 808, 822 (1991).


                                             13
      Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 14 of 15




For the same reason, an attorney’s failure to investigate and present mitigating mental

health evidence constitutes ineffective assistance of counsel. See Porter v. McCollum,

558 U.S. 30, 40 (2009)(failure to investigate and present defendant’s post-traumatic stress

disorder stemming from his military service in Korea).

        In the noncapital context, courts have recognized that a sentence of imprisonment

for a defendant with a mental illness can be counterproductive to achieving the purposes

of sentencing. See United States v. Crespo-Rios, 2015 U.S. Dist. LEXIS 144498, *13

(D.P.R. Oct. 19, 2015)(giving substantial consideration to the defendant’s anxiety and

depression as a sentencing factor in a child pornography case; collecting First Circuit

district court cases).

        The PSR, at ¶¶83-85, confirms that Johnathon has suffered from severe mental

health issues as an adult and that those issues have been attributed to his childhood

trauma. The records and letters submitted with this memorandum confirm the nature and

severity of the trauma. Johnathon is responsible for his behavior as an adult, but he did

not ask for what happened to him as a child or for his adult life to be so difficult as a

result. A variance to reach the appropriate sentence is entirely appropriate in this

situation.

Conclusion

        For all of the foregoing reasons, a lengthy prison sentence is not justified in this

case. A short prison sentence is the appropriate sentence because there are extremely

mitigating circumstances, because the offense was a nonviolent, victimless offense, and

because the guidelines calculation in the PSR are either wrong or simply out of line with

reason, fairness, and 18 U.S.C. §3553(a).



                                              14
     Case 1:19-cr-00251-LM Document 77 Filed 10/06/20 Page 15 of 15




        The court should impose a sentence of one year and one day.

        No further memorandum of law is submitted because the authority to grant the

requested relief is stated herein.

        WHEREFORE the defense requests that the court impose a sentence of

incarceration for one year and one day, with credit for time served.

Date: October 6, 2020.                                       Respectfully submitted,

                                                             /s/ Richard Guerriero
                                                             Richard Guerriero, Esq.
                                                             N.H. Bar ID. 10530
                                                             Lothstein Guerriero, PLLC
                                                             Chamberlain Block Building
                                                             39 Central Square, Suite 202
                                                             Keene, NH 03431
                                                             Telephone: (603) 352-5000
                                                             richard@nhdefender.com

                               CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to registered participants identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to the nonregistered participants on the date the
document was signed by me.
                                                               /s/ Richard Guerriero




                                            15
